DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 5, 8 and 12 are amended.
Claims 2, 3, 7, 9, 10, 13 and 14 are cancelled.
No Claim(s) is/are added.
Claims 1, 4-6, 8, 11, 12 and 15 are currently pending for examination.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jaesung Jang (Reg. No. 68,662) on June 9, 2022.
The application has been amended as follows: 
In the claims: 
1. (Currently Amended) A method performed by a terminal in a wireless communication system, the method comprising:
receiving, from a base station, configuration information including a list of wireless local area network (WLAN) identities (IDs); 
identifying a status of a WLAN connection to a WLAN corresponding to at least one of the WLAN IDs for wireless access network (WAN)-WLAN aggregation;
setting status information on the status of the WLAN connection; and
transmitting, to the base station, the status information,
wherein, in response to a failure of the WLAN connection according to a connection to another WLAN based on user preference, the status information indicates the failure of the WLAN connection and a cause of failure of the connection that is set to information corresponding to the connection to another WLAN based on the user preference, the user preference being determined by a user via the terminal,
wherein, in response to a success of the WLAN connection, the status information indicates a successful association with the WLAN, 
wherein the WLAN ID includes at least one of a basic service set identifier (BSSID) or a homogenous extended service set identifier (HESSID), and
wherein the status information further includes identification parameters of the WLAN to which the terminal is connected.

2. (Cancelled)

3. (Cancelled) 

 
4. (Previously Amended) The method of claim 1, 
wherein the WAN includes long term evolution (LTE). 

5. (Currently Amended) A method performed by a base station in a wireless communication system, the method comprising:
transmitting, to a terminal, configuration information including a list of wireless local area network (WLAN) identities (IDs); 
receiving, from the terminal, status information on a status of a connection to a WLAN corresponding to at least one of the WLAN IDs for wireless access network (WAN)-WLAN aggregation; 
identifying the status of the WLAN connection based on the status information; and
determining whether to transmit a signal via the WLAN connection based on the identification result,
wherein, in response to a failure of the WLAN connection according to a connection to another WLAN based on user preference, the status information indicates the failure of the WLAN connection and a cause of failure of the connection that is set to information corresponding to the connection to another WLAN based on the user preference, the user preference being determined by a user via the terminal,
wherein, in response to a success of the WLAN connection, the status information indicates a successful association with the WLAN, 
wherein the WLAN ID includes at least one of a basic service set identifier (BSSID) or a homogenous extended service set identifier (HESSID), and
wherein the status information further includes identification parameters of the WLAN to which the terminal is connected. 

6. (Previously Presented) The method of claim 5, 
wherein the WAN includes long term evolution (LTE).

7. (Cancelled) 


8. (Currently Amended) A terminal in a wireless communication system, the terminal comprising:
a transceiver; and
a controller coupled with the transceiver and configured to: 
receive, from a base station, configuration information including a list of wireless local area network (WLAN) identities (IDs), 
identify a status of a WLAN connection to a WLAN corresponding to at least one of the WLAN IDs for wireless access network (WAN)-WLAN aggregation, 
set status information on the status of the WLAN connection; and 
transmit, to the base station, the status information,
wherein, in response to the status of failure of the WLAN connection according to a connection to another WLAN based on user preference, the status information indicates the failure of the WLAN connection and a cause of failure of the connection that is set to information corresponding to the connection to another WLAN based on the user preference, the user preference being determined by a user via the terminal, 
wherein, in response to a success of the WLAN connection, the status information indicates a successful association with the WLAN, 
wherein the WLAN ID includes at least one of a basic service set identifier (BSSID) or a homogenous extended service set identifier (HESSID), and
 wherein the status information further includes identification parameters of the WLAN to which the terminal is connected. 

9. (Cancelled)

10. (Cancelled) 


11. (Previously Presented) The terminal of claim 8, 
wherein the WAN includes long term evolution (LTE). 

12. (Currently Amended) A base station in a wireless communication system, the base station comprising:
a transceiver; and
a controller coupled with the transceiver and configured to: 
transmit, to a terminal, configuration information including a list of wireless local area network (WLAN) identities (IDs),
receive, from the terminal, a report message including status information on a status of a connection to a WLAN corresponding to at least one of the WLAN IDs for wireless access network (WAN)-WLAN aggregation, 
identify the status of the WLAN connection based on the status information, and 
determine whether to transmit a signal via the WLAN connection based on the identification result,
wherein, in response to a failure of the WLAN connection according to a connection to another WLAN based on user preference, the status information indicates the failure of the WLAN connection and a cause of failure of the connection that is set to information corresponding to the connection to another WLAN based on the user preference, the user preference being determined by a user via the terminal,
wherein, in response to a success of the WLAN connection, the status information indicates a successful association with the WLAN, 
wherein the WLAN ID includes at least one of a basic service set identifier (BSSID) or a homogenous extended service set identifier (HESSID), and 
wherein the status information further includes identification parameters of the WLAN to which the terminal is connected. 

13. (Cancelled)

14. (Cancelled) 


15. (Previously Presented) The base station of claim 12, wherein the WAN includes long term evolution (LTE).

Response to Arguments
Applicant’s arguments filed on 12/14/2021 (See Remarks, pages 6-10) with respect to claims 1, 5, 8 and 12 have been considered and are persuasive.  The rejections to claims 1, 4-6, 8, 11, 12 and 15 under 35 U.S.C. § 103 are withdrawn.

Allowable Subject Matter
Claims 1, 4-6, 8, 11, 12 and 15 (renumbered as 1-8) are allowed.
This communication warrants no examiner’s reason for allowance, as the prosecution and applicant’s reply make evident reasons for allowance (See applicant’s persuasive arguments filed on 12/14/2021, pages 6-10), satisfying the “record as a whole” as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remark indicate the reasons claims are patentable over the prior art of record. Reason for allowance is in all probability evident from the record.  Thus, no examiner's statement of reasons for allowance is necessary (see M.P.E.P 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090. The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462


/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462